 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   LEONARDO A. DIONES,                      ) Case No. CV 19-3987 JVS(JC)
                                              )
12                         Petitioner,        )
                                              )
13                  v.                        )
                                              ) JUDGMENT
14   JAMES R. BRANDLIN,                       )
                                              )
15                                            )
                           Respondent.        )
16
17        Pursuant to the Court’s Order Dismissing Petition and Action without
18 Prejudice, IT IS HEREBY ADJUDGED that the Petition for Writ of Habeas
19 Corpus and this action are dismissed without prejudice.
20        IT IS SO ADJUDGED.
21
22        DATED:         July 18, 2019
23
24                                       ________________________________________
25                                       HONORABLE JAMES V. SELNA
                                         UNITED STATES DISTRICT JUDGE
26
27
28
